940 F.2d 663
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Joan GRAY, Defendant-Appellant.
No. 90-1845.
United States Court of Appeals, Sixth Circuit.
July 31, 1991.

1
Before GUY, Jr. and RYAN, Circuit Judges, and HULL, Chief District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Joan Gray pleaded guilty to one count of conspiracy to commit the unauthorized use of a credit card in violation of 18 U.S.C. Sec. 1029(b)(2).  The district court sentenced Gray to a twelve (12) month term of imprisonment and this appeal followed.  Appellate counsel for Gray has moved to withdraw and has filed a brief following the dictates of Anders v. California, 386 U.S. 738 (1967) and Sixth Circuit Rule 12(d).  Joan Gray has submitted a brief in her own behalf.


4
Upon consideration, we find no error in the case on review.  The district court's actions in rejecting an earlier plea agreement were proper under Fed.R.Crim.P. 11 as well as our decision in United States v. Kemper, 908 F.2d 33, 37 (6th Cir.1990).  The sentence meted out was justified by the facts before us and reflected the district court's consideration of Gray's family ties and responsibilities.  See U.S.S.G. Sec. 5H1.6.


5
Accordingly, the motion to withdraw is granted and the district court's judgment is affirmed.  Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Thomas G. Hull, Chief District Judge for the Eastern District of Tennessee, sitting by designation